Filed 4/28/21 In re Antonio G. CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 In re ANTONIO G., a Person Coming
 Under the Juvenile Court Law.

 THE PEOPLE,
           Plaintiff and Respondent,                                     A160633
 v.
                                                                         (Contra Costa County
 ANTONIO G.,
                                                                         Super. Ct. No. J20-00032)
           Defendant and Appellant.


         Following his admission to one misdemeanor count of driving while
having a blood alcohol level of .08 or higher (Veh. Code, § 23152, subd. (b)),
minor was adjudged a ward of the court and placed on home supervision
subject to various conditions. On appeal, he contends that the standard
warrantless search condition imposed by the court is unreasonable and
overbroad under In re Ricardo P. (2019) 7 Cal.5th 1113 (Ricardo P.). We
disagree and shall affirm the order.
                                                     Background
         In January 2020, the Contra Costa County District Attorney filed a
petition alleging that minor fell within the meaning of Welfare and
Institutions Code section 602 based on his commission of three misdemeanor
violations: driving under the influence of alcohol (Veh. Code, § 23152,


                                                               1
subd. (a)); driving while having a blood alcohol level of .08 or higher (Veh.
Code, § 23152, subd. (b); and driving without a license (Veh. Code, § 12500,
subd. (a)). In a plea agreement, minor admitted a violation of Welfare and
Institutions Code section 23152, subdivision (b), and the remaining counts
were dismissed.
      According to the probation report, on November 6, 2019, minor took a
car belonging to his mother’s employer and crashed it. The officer who
responded to the accident observed signs of intoxication and minor admitted
drinking two or three beers. Minor did not produce a driver’s license when
asked by police. Results from tests administered over an hour after the
accident showed minor’s blood alcohol level to be approximately .17 percent.
      At the dispositional hearing, the probation department recommended
the court impose conditions prohibiting minor from using or possessing any
illegal drugs or alcohol, requiring minor to submit to drug and alcohol testing
as directed by his probation officer and requiring minor to submit to
warrantless searches of his “person, property, any vehicle under minor’s
control, and residence.” Minor’s attorney did not object to the conditions of
probation restricting minor’s possession of drugs and alcohol and requiring
drug and alcohol testing but argued that the warrantless search condition
posed an unreasonable burden on minor’s privacy rights. The court imposed
the condition over defendant’s objection, noting that it was appropriate to
allow the probation department to monitor minor’s possession of alcohol.
                                  Discussion
      “ ‘The purposes of juvenile wardship proceedings are twofold: to treat
and rehabilitate the delinquent minor, and to protect the public from
criminal conduct.’ [Citation.] To those ends, a juvenile court may order a
ward under its jurisdiction to probation. [Citation.] Under Welfare and



                                        2
Institutions Code section 730, subdivision (b), the court ‘may impose and
require any and all reasonable conditions that it may determine fitting and
proper to the end that justice may be done and the reformation and
rehabilitation of the ward enhanced.’ ‘The juvenile court has wide discretion
to select appropriate conditions,’ but ‘[a] probation condition that imposes
limitations on a person’s constitutional rights must closely tailor those
limitations to the purpose of the condition to avoid being invalidated as
unconstitutionally overbroad.’ [Citation.] ‘A condition of probation which is
impermissible for an adult criminal defendant is not necessarily
unreasonable for a juvenile receiving guidance and supervision from the
juvenile court.’ [Citation.] On appeal, we ‘ “review conditions of probation for
abuse of discretion.” ’ [Citation.] Specifically, we review a probation condition
‘for an indication that the condition is “arbitrary or capricious” or otherwise
exceeds the bounds of reason under the circumstances.’ ” (Ricardo P., supra,
7 Cal.5th at p. 1118.)
      In Ricardo P., the court confirmed that the test adopted in People v.
Lent (1975) 15 Cal.3d 481 (Lent) for determining the reasonableness of a
probation condition for adult offenders applies with equal force to minors.
(Ricardo P., supra, 7 Cal.5th at pp. 1118-1119.) “A condition of probation will
not be held invalid unless it ‘(1) has no relationship to the crime of which the
offender was convicted, (2) relates to conduct which is not in itself criminal,
and (3) requires or forbids conduct which is not reasonably related to future
criminality.’ ” (Lent, supra, at p. 486.)
      Although “a minor cannot be made subject to an automatic search
condition” (In re Binh L. (1992) 5 Cal.App.4th 194, 203, italics added),
general search conditions such as the one at issue here are routinely upheld
in juvenile cases (see, e.g., In re P.O. (2016) 246 Cal.App.4th 288, 296; In re



                                            3
Abdirahman S. (1997) 58 Cal.App.4th 963, 968–969; In re Binh L., supra, at
p. 204). The general search condition in this case satisfies the Lent test
because it is reasonably related to the minor’s supervision. Minor admitted to
drinking alcohol and driving with an elevated blood alcohol level. The search
condition permits law enforcement to monitor him for possession of alcohol.
This aids in his supervision and rehabilitation and also serves to protect the
public against his future criminality. (See People v. Balestra (1999) 76
Cal.App.4th 57, 67 [“warrantless search condition is intended to ensure that
the subject thereof is obeying the fundamental condition of all grants of
probation, that is, the usual requirement . . . that a probationer ‘obey all
laws’ ”]; In re Binh L., supra, at p. 204 [“probation search condition was
rational both to assure that the minor would correct his behavior and in this
sense be rehabilitated, and to protect the public against the possibility he
would not”].)
      Contrary to defendant’s argument, Ricardo P. does not invalidate the
search condition imposed in this case. In Ricardo P., the court held that a
probation condition that allowed warrantless searches of a minor’s electronic
devices was invalid under Lent’s third prong because the burden it imposed
on the minor’s privacy was substantially disproportionate to the
countervailing interests of furthering his rehabilitation and protecting
society. (Ricardo P., supra, 7 Cal.5th at p. 1119.) The court focused in large
part on the unique privacy concerns raised by searches of electronic devices.
(Id. at p. 1123 [“The plain language of this electronics search condition would
require Ricardo to provide probation officers full access, day or night, not only
to his social media accounts but also to the contents of his e-mails, text
messages, and search histories, all photographs and videos stored on his
devices, as well as any other data accessible using electronic devices, which



                                        4
could include anything from banking information to private health or
financial information to dating profiles.”].) The court in Ricardo P. briefly
addressed and distinguished electronic search conditions from general search
conditions like those at issue in this case. (Id. at p. 1127.) The court
explained, “The Attorney General also argues that invalidating the
electronics search condition here would make it impossible for courts to
impose ‘common’ and ‘standard search conditions,’ such as those permitting
warrantless searches of a juvenile probationer’s person, property, and
residence. But a property or residence search condition is likewise subject to
Lent’s three-part test. Under the rule we set forth today, a juvenile court
imposing such a condition must consider whether, in light of ‘the facts and
circumstances in each case’ [citation], the burdens imposed by the condition
are proportional to achieving some legitimate end of probation. Our
determination that the electronics search condition here is not reasonably
related to Ricardo’s future criminality will not impair juvenile courts’ ability
to impose traditional search conditions in future cases when warranted.
[¶] Moreover, the Attorney General’s argument does not sufficiently take into
account the potentially greater breadth of searches of electronic devices
compared to traditional property or residence searches. [Citation.] As noted,
the electronics search condition here is expansive in its scope: It allows
probation officers to remotely access Ricardo’s e-mail, text and voicemail
messages, photos, and online accounts, including social media like Facebook
and Twitter, at any time. It would potentially even allow officers to monitor
Ricardo’s text, phone, or video communications in real time. Further, the
condition lacks any temporal limitations, permitting officers to access digital
information that long predated the imposition of Ricardo’s probation.” (Ibid.)




                                        5
      Here, given the conditions of probation prohibiting defendant from
possessing drugs and alcohol, the general search condition is a proportional
means of deterring defendant from future criminality. Accordingly, it is not
unreasonable under the Lent test.
      For the same reason, the condition is not unconstitutionally overbroad.
(In re Sheena K. (2007) 40 Cal.4th 875, 890 [“A probation condition that
imposes limitations on a person’s constitutional rights must closely tailor
those limitations to the purpose of the condition to avoid being invalidated as
unconstitutionally overbroad.”].) The limited intrusion on defendant’s privacy
is proportional to and justified by the need to ensure compliance with the
conditions of probation imposed in this case.
                                 Disposition
      The dispositional order is affirmed.


                                             POLLAK, P. J.

WE CONCUR:

TUCHER, J.
BROWN, J.




                                       6